DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-16, 20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 2008/0123247) in view of Prymak (US 7068490) and Ritter et al (US 2016/0189864) in view of CHONG et al (US 2016/0142033).
Regarding claim 1, Randall discloses a multilayer capacitor (Fig. 6) comprising: a main body (Fig. 6, 601) containing a first set (Fig. 6, top left 600) of alternating dielectric layers (Fig. 3, 403) and internal electrode layers (Fig. 3, 404) and a second set (Fig. 6, 600 below 1st 600) of alternating dielectric layers (Fig. 3, 403) and internal electrode layers (Fig. 3, 404), wherein the first set is separated from the second set by a distance greater than the thickness of at least one dielectric layer in a set (Fig. 3, separated by at least 2 401 layers at the end of each 600 and therefore at least 2 dielectric layers) and wherein the first set is separated from the second set by dielectric layers (Figs. 3 and 6, there would be multiple dielectric layers between them), each set of alternating dielectric layers and internal electrode layers containing a first internal electrode layer (Fig. 3, black 404) and a second internal electrode layer (Fig. 3, gray 404), each internal electrode layer including a top edge (Fig. 3, top edge of rectangular 404), a bottom edge (Fig. 3, bottom edge of rectangular 404) opposite the top edge, and two side edges (Fig. 3, side edges of rectangular 404) extending between the top edge and the bottom edge that define a main body of the internal electrode layer (Fig. 3), each internal electrode layer containing at least one lead tab (Fig. 3, tabs on 404) extending from the top edge of the main body of the internal electrode layer (Fig. 3) and at least one lead tab extending from the bottom edge of the main body of the internal electrode layer (Fig. 3), wherein the lead tab extending from the top edge of the main body of the internal electrode layer is offset from the side edge of the main body of the internal electrode layer (Fig. 3, tab on 404 not at edge),Page 2 of 13Appl. No. 15/980,159Amdt. dated March 3, 2020 Reply to Office Action of Dec. 5, 2019wherein the lead tab extending from the bottom edge of the main body of the internal electrode layer is offset from the side edge of the main body of the internal electrode layer (Fig. 3, bottom tabs not at edge of electrode layer), external terminals (Fig. 3, 406/407) formed on a top surface of the capacitor and a bottom surface of the capacitor opposing the top surface of the capacitor (Fig. 3) and wherein the internal electrode layers of the first set (Fig. 6, top left 600) are electrically connected to a first set of external terminals (Fig. 6, L1-4 and K1-2 on top) on the top surface and a first set of external terminals on the bottom surface (Fig. 6, L1-4 and K1-2 on bottom) and wherein the internal electrode 
Randall fails to teach that the first set is separated from the second set only by dielectric layers, each of the at least one tabs extending from the top edge or bottom edge of the main body is offset from the side edge of the internal electrode layer, and that each adjacent external terminal is of an opposite polarity.
Prymak teaches that each adjacent external terminal (Fig. 9, 901/902) is of an opposite polarity (Fig. 9).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Prymak to the invention of Randall, in order to construct the device with an end pattern to best fit the user needs and desired characteristics of the device based on known configurations in the art.
Ritter teaches that each of the at least one tabs (Fig. 1A, 14) extending from the top edge or bottom edge of the main body (Fig. 1B, out to exposed portion of 14 from 16) is offset from the side edge of the internal electrode layer (Fig. 1A, 14 offset from sides of 10/12)
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Ritter to the invention of Randall, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
CHONG teaches that the first set (Fig. 3, 121/122) is separated by the second set (Fig. 3, 121’/122’) only by dielectric layers (Fig. 3, 111).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHONG to the invention of Ritter, in order to construct the 

Regarding claim 2, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that the first internal electrode layer and the second internal electrode layer are interleaved in an opposed relation (Fig. 3) and a dielectric layer is positioned between the first internal electrode layer and the second internal electrode layer (Fig. 3).  
Regarding claim 3, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that each internal electrode layer includes at least two lead tabs extending from the top edge (Fig. 3), the bottom edge (Fig. 3), or both the top edge and the bottom edge (Fig. 3), the two lead tabs including a first lead tab and a second lead tab (Fig. 3, multiple tabs on 404).  
Regarding claim 4, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that at least one lateral edge of the lead tab on the top edge is substantially aligned with at least one lateral edge of the lead tab on the bottom edge (Fig. 3).  
Regarding claim 5, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that both lateral edges of the lead tab on the top edge are substantially aligned with both lateral edges of the lead tab on the bottom edge (Fig. 3).  
Regarding claim 6, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that at least one lateral edge of the first lead tab and at least one lateral edge of the second lead tab on a top edge are substantially aligned with at least one lateral edge of the first lead tab and at least one lateral edge of the second lead tab on a top edge respectively (Figs. 3 and 6).  
Regarding claim 7, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that both lateral edges of the first lead tab and both lateral edges of the second lead tab on a top edge are 
Regarding claim 8, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that the dielectric layers comprise a ceramic ([0032]).  
Regarding claim 9, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that the internal electrode layers comprise a conductive metal ([0034]).  
Regarding claim 10, the language, term, or phrase "wherein the external terminals include an electroplated layer", is directed towards the process of making external terminals.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the external terminals include an electroplated layer" only requires external terminals, which does not distinguish the invention from Randall, who teaches the structure as claimed.
Regarding claim 11, the language, term, or phrase "wherein the external terminals include an electroless plated layer", is directed towards the process of making external terminals.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the external terminals include an electroless plated layer" only requires external terminals, which does not distinguish the invention from Randall, who teaches the structure as claimed.
Regarding claim 15, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that the capacitor includes at least three sets of alternating dielectric layers and internal electrode layers (Fig. 6, 600s at K1-2 and K3-4, and K4-5) wherein the first set is separated from the second set by a distance greater than the thickness of at least one dielectric layer in a set (Fig. 6, 600s separated by both end layers 401 Fig 3, and extra space) and wherein the second set is separated from the third set by a distance greater than the thickness of at least one dielectric layer in a set (Fig. 6, 600s separated by both end layers 401 Fig 3, and extra space).  
Regarding claim 16, Randall, as modified by Prymak, Ritter, and CHONG, further discloses a circuit board including the capacitor according to claim 1 positioned on the circuit board ([0056]).  
Regarding claim 20, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that the external terminals are formed only on the top surface of the capacitor and the bottom surface of the capacitor opposing the top surface of the capacitor (Fig. 3).  
Regarding claim 21, Randall, as modified by Prymak, Ritter, and CHONG, further teach that the first set is separated from the second set by a distance at least five times greater than the thickness of at least one dielectric layer in a set (CHONG Fig. 3, 5 sets of 111 between sets).
Regarding claim 22, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that the external terminals are provided in at least two rows and at least two columns on each the top surface and the bottom surface (Figs. 3 and 6).
Regarding claim 24, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that the first set is separated from the second set by a distance greater than the thickness of at least two dielectric layers in a set (Fig. 6, each set [various different 600s] would be separated from each other by the outer layer on each 600. Therefore the top left 600 would have an outer 401 layer as shown in Fig. 3, then the space between the adjacent 600s and then the outer 401 layer of the lower 600).
Regarding claim 25, Randall, as modified by Prymak, Ritter, and CHONG, further discloses that each of the at least one lead tabs extending from the top edge of the main body of the internal electrode layer is substantially aligned with at least one of the lead tabs extending from the bottom edge of the main body of the internal electrode layer (Randall Fig. 3, top tabs are vertically aligned with bottom tabs below them, or in the case of Ritter Fig. 1A, top tab is diagonally aligned with bottom tab)).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 2008/0123247) in view of Prymak (US 7068490) and further in view of Ritter et al (US 2016/0189864), CHONG et al (US 2016/0142033), and Hwang et al (US 2018/0090273).
Regarding claim 12, Randall, as modified by Prymak, Ritter, and CHONG, fails to teach the claim limitations. 
Hwang teaches that the external terminals include an electroless plated layer (Fig. 2A, 131a; [0130]) and an electroplated layer (Fig. 2A, 131b; [0178]).  

Regarding claim 13, Randall, as modified by Prymak, Ritter, and CHONG, fails to teach the claim limitations. 
Hwang teaches that the external terminals include an electroless plated layer (Fig. 2A, 131a; [0130]), a second electroplated layer (Fig. 2A, 131b; [0178]), and a third electroplated layer (Fig. 2A, 131c; [0178]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the multiple next level parts of Hwang with the invention of Randall, in order to use known external electrode configurations in the art to meet user needs and specifications.
Regarding claim 14, Randall, as modified by Prymak, Ritter, and Hwang, further discloses that the first electroless plated layer includes copper ([0130]), the second electroplated layer includes nickel ([0083]), and the third electroplated layer includes tin ([0083]).  

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 2008/0123247) in view of Prymak (US 7068490) and further in view of Ritter et al (US 2016/0189864), CHONG et al (US 2016/0142033), and Hwang et al (US 2015/0294791).
Regarding claim 17, Randall, as modified by Prymak, Ritter, and CHONG, fails to teach the claim limitations. 
Hwang teaches that the board further comprises an integrated circuit package (Hwang Fig. 2A, 210) and wherein the capacitor (Hwang Fig. 2A, 220) is positioned between the circuit board (Hwang Fig. 2A, 230) and the integrated circuit package in a vertical direction such that the circuit board, the capacitor, and the integrated circuit package are present in a stacked arrangement (Hwang Fig. 2A).  

Regarding claim 18, Randall, as modified by Prymak, Ritter, and CHONG and Hwang, further discloses that the capacitor is directly connected to the circuit board and the integrated circuit package (Hwang Fig. 2A-2B).  
Regarding claim 19, Randall, as modified by Prymak, Ritter, and CHONG, teaches the capacitor according to claim 1 (see above) but fails to teach the use of it in an integrated circuit package. 
Hwang teaches the use of a capacitor (Fig. 2A, 220) in an integrated circuit package (Fig. 2A, 210/230).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the multiple next level parts of Hwang with the invention of Randall, in order to use the capacitor to stabilize power supply voltage in a next level package as intended (Hwang [0002]).
Additional Relevant Prior Art:
Ahiko et al (US 6292351) teaches relevant art in Fig. 1-3.
YAO (US 2016/0020025) teaches relevant art in Fig. 2.
Oh et al (US 9613755) teaches relevant art in Fig. 3-11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848